         Case 1:20-cv-09322-PAE Document 30 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BENJAMIN DEITSCH
                              Plaintiff and Counterclaim
                              Defendant,                               20 Civ. 9322 (PAE)

                       -v-                                                   ORDER

 JPMORGAN CHASE BANK, N.A.,

                              Defendant and Counterclaim
                              Plaintiff.


PAUL A. ENGELMAYER, District Judge:

       Due to a conflict with the Court's criminal calendar, the conference currently

scheduled for June 14, 2021, at 2:00 p.m. is hereby rescheduled for June 18, 2021, at 1:00 p.m.

The conference will be held telephonically. The parties should call into the Court's dedicated

conference line at (888) 363-4749, and enter Access Code 468-4906 followed by the pound(#)

key. Counsel are directed to review the Court's Emergency Individual Rules and Practices in

Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court's

procedures for telephonic conferences and for instructions for communicating with chambers.

       SO ORDERED.


                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: June 9, 2021
       New York, New York
